Citation Nr: 0844090	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  The veteran appeared at an RO hearing 
in Togus, Maine in April 2007 and a video conference hearing 
in March 2008.


FINDINGS OF FACT

1.  The veteran's neck condition has not been shown to be 
etiologically related to any injury or disease contracted 
during his active duty service.

2.  The veteran's back condition has not been shown to be 
etiologically related to any injury or disease contracted 
during his active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claimed neck condition was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The veteran's claimed low back condition was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Analysis

As set forth more fully in the section below discussing the 
VA's duties to notify and assist the veteran, a portion of 
the veteran's service medical records is unavailable.  
Nonetheless, the Board has reviewed the service medical 
records which are available in the claims file and which 
appear to be nearly complete.  These records were obtained in 
the development of the veteran's claim and consist of the 
veteran's DD Form 214, enlistment examination from September 
1963, treatment records from January 1964 to July 1965, 
various dental records and laboratory records, separation 
examination from November 1965, and DA Form 1811 (Physical 
and Mental Status on Release from Active Duty Service) from 
December 1965.

The veteran's September 1963 enlistment examination report 
indicates that the veteran denied any neck or back symptoms, 
and a spine examination performed at that time was normal.  
Subsequent service medical records do not reflect any 
complaints of neck or back symptoms, nor do they reveal any 
treatment or diagnosis for such symptoms.  The veteran's 
November 1965 separation examination once again indicates an 
absence of any reported neck symptoms or any abnormal 
findings of the spine.

The earliest relevant post-service record is an April 1979 
medical note maintained by the medical department of the 
veteran's longstanding employer, Bath Iron Works.  The note 
reflects that the veteran reported having "back problems in 
the past" and that he had been receiving treatment for his 
back condition "for at least the past 4 years."

In October 1981, the veteran reported burning pain in his 
neck after a workplace incident in which he struck his head 
on an overhead staging pipe.  Neck x-rays taken at that time 
at Bath Memorial Hospital revealed a small osteophyte on the 
anterior interior margin at the C6 disk, but no other 
acquired or developmental defects.

Subsequent medical records from Bath Iron Works indicate 
multiple periodic complaints of neck and back pain by the 
veteran.  In February 1982, the veteran reported neck and 
back pain to his employer.  The records further indicate that 
the veteran received a lengthy course of treatment through 
August 1982, and was required to miss approximately three 
weeks from work.  In September 1988, the veteran reported a 
low back injury to his employer.  He was temporarily placed 
on a limited duty work assignment which involved lifting 
limitations of 20 pounds, no overhead work, and no repetitive 
bending.  In October 1994, the veteran reported another work-
related back injury to his employer, which he incurred while 
lifting boxes.

In May 2000, the veteran was seen in consultation for chronic 
neck pain by Dr. Michael J. Totta.  At that time, the veteran 
reported the onset of neck pain from a workplace incident 14 
years before in which he struck his head.  The veteran also 
reported that he had been serving in the military reserve and 
had spent a great deal of time wearing an 8 pound helmet 
during drills.  Interestingly, he reported to Dr. Totta that 
he had recently been on vacation in Las Vegas, Nevada, and 
was free of pain during that time.  Dr. Totta did not relate 
the veteran's neck pain to his active duty service, and 
concluded that the veteran's neck complaints may have been 
secondary to workplace stress.

In January 2001, the veteran came under the care of Dr. James 
T. Wilson, based upon a referral provided by his primary care 
physician, Dr. Roy Nakamura.  At that time, the veteran 
reported having back problems for many years, but once again 
was unable to provide a date of onset.  Dr. Wilson performed 
a review of a lumbar MRI of the veteran which revealed 
advanced degenerative disc disease at the L3-L4, L4-L5, and 
L5-S1 levels and accompanying nerve root compression in the 
L4-L5 region.  Dr. Wilson opined that the degenerative 
condition revealed by the MRI was the etiology of the 
veteran's back pain.  He does not, however, attribute the 
veteran's degenerative disc disease to any in-service injury 
or illness.  

Later that month, Dr. Wilson performed a L4-5 diskectomy and 
L5 nerve decompression.  In his operative note, Dr. Wilson 
noted that it was obvious that the L5 nerve root irritation 
had gone on for months, if not years.  Nonetheless, he did 
not relate the veteran's nerve root compression to an in-
service injury or illness.

A July 2002 Telephone Triage Form from Bath Iron Works 
indicates that the veteran reported back pain to his 
employer.  He attributed the back pain to an incident 16 
years prior in which he struck his head and neck (presumably 
the same incident to which he attributed his neck 
complaints).  The veteran reported that although he continued 
to work following the accident because he could "tolerate 
the discomfort," he was in such pain at that time that he 
was unable to function.

In August 2002, the veteran was seen in consultation for 
posterior neck and upper back pain.  Once again, he dated the 
onset of these complaints to the work-related injury 16 years 
before.  The veteran also reported a history of low back 
pain, however, he does not provide a date of onset or those 
complaints.

In September 2002, the veteran returned to Dr. Wilson for 
complaints of neck and upper back pain.  At that time, Dr. 
Wilson diagnosed the veteran with advanced degenerative disc 
disease at the C6-C7 level.  In relation to this injury, the 
veteran reported a work-related incident several years before 
in which sustained an axial loading injury in his neck, and 
stated that he had been experiencing neck pain since that 
time.  No mention was made by the veteran of any in-service 
injury or illness.  Dr. Wilson opined that the veteran's 
degenerative disc condition "may be in some way work-
related," but in any event, does not attribute this cervical 
condition to the veteran's military service.  In November 
2002, the veteran underwent a C6-C7 diskectomy and fusion.

The veteran returned again to Dr. Wilson in January 2004, 
reporting pain in his pelvis and lumbosacral region.  CT 
scans of the veteran's low back revealed degenerative disc 
disease at L3-4, L4-5, and L5-S1 levels with 
spondylolisthesis at L3-L4.  Once again, no opinion is 
rendered by Dr. Wilson or any other private physician 
connecting this condition to an in-service injury or illness.  
In April 2004, the veteran underwent surgery for bilateral 
laminectomy at L3-L4 and L5-S1, lateral mass arthrodesis at 
L3-L4, L5-S1, pedical screw fixation at L3-L4 and L5-S1, and 
iliac crest graft.

The Board has reviewed the above evidence and finds that it 
confirms that the veteran has current neck and back 
disabilities.  At the same time, however, there is no 
competent medical evidence linking either disorder to service 
or to the one year period following service.

Currently, the only other evidence of record supporting the 
veteran's claims are his own lay contentions, expressed at 
his April 2007 RO hearing and March 2008 video conference 
hearing.  He testified that, while deployed in Santo Domingo, 
Dominican Republic in May 1965, he was required to enter a 
cistern with a jackhammer for the purpose of drilling a hole.  
According to the veteran, the jackhammer was attached to an 
air hose which became dislodged as the veteran was drilling.  
As a result, the air hose moved erratically inside the 
cistern and struck the veteran, thereby causing his neck and 
back injuries.  The veteran's RO hearing testimony also 
suggests that he believes that his injuries were also caused 
by the exertion of controlling the jackhammer itself.  The 
veteran stated that he subsequently received treatment for 
bruises at the 15th Field Hospital where he was deployed.

The veteran's lay contentions are not supported by the 
evidence.  Service medical records do not corroborate the May 
1965 in-service incident described by the veteran, nor do 
they indicate any treatment for any neck or back condition at 
any time during service.  The earliest relevant post-service 
record, an April 1979 medical record from Bath Iron Works, 
establishes that the veteran's neck and back symptoms arose 
in 1975 at the earliest, approximately ten years after the 
veteran was discharged from active duty.  Moreover, the 
veteran's lay contentions are inconsistent with his repeated 
statements to his post-service private physicians and 
employer that he believed that his neck and back symptoms 
arose from a work-related incident that occurred well after 
service.

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such a 
claim is substantially rebutted by the complete absence of 
treatment for a neck or back disorder either in service or 
soon thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for a neck disorder 
and a back disorder, and these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete claims for service connection for a 
neck disorder and a back disorder in a March 2005 
notification letter.  In a separate June 2006 letter from the 
RO, the veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the majority of the veteran's service 
medical records are included in the claims file.  
Nonetheless, correspondence in the claims file indicates that 
the RO has been unable to obtain the veteran's complete 
service medical records despite its diligent efforts of 
achieving the same.  It initially requested retrieval of the 
veteran's complete service medical records by the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, but 
received only the veteran's Army Reserve records.  A follow-
up search in June 2005, initiated at the RO's request, was 
also unsuccessful.  In August 2005, the RO contacted the 
veteran to inquire as to any service medical records that 
might be in his possession.  The veteran responded, however, 
that he did not possess any service records and that he had 
not seen them since his discharge from active duty.  Later 
that month, the veteran wrote to the RO and recalled that he 
was assigned from Fort Bragg to Santo Domingo, Dominican 
Republic in May of 1965.  According to the veteran, his 
service medical records were packed for shipment to Dominican 
Republic but never arrived.  The veteran advised that he had 
"no idea where [the records] ended up."  Based upon this 
information, in October 2005, the RO contacted NPRC to 
request that a search for medical records be performed at the 
field hospital in Santo Domingo.  That search was also 
unsuccessful.  A December 2005 letter to the veteran from 
NPRC, apparently in response to his own attempts to locate 
his complete service medical records, indicates that the 
veteran's service records may have been "fire related" 
(e.g., destroyed in a 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri).

Given the efforts of the RO, the Board is fully satisfied 
that all necessary efforts have been made to obtain service 
medical records in this case.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (holding that VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed to be destroyed).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
veteran's claims.  The veteran's identified and available 
service medical records,  private post-service treatment 
records, and employment records have been obtained.  In an 
April 2005 handwritten submission to VA and in his RO hearing 
and video conference hearing testimony, the veteran 
identified various private physicians that provided treatment 
for his neck and back condition from 1966 to 2005.  To the 
extent that the private physicians identified by the veteran 
have not been deceased, retired, or otherwise out of the 
practice of medicine, VA has requested and obtained these 
private treatment records.

The Board notes that the veteran has not undergone a VA spine 
examination for either his claimed neck or back disorders.  
Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to 
be afforded the veteran where such an examination "is 
necessary to make a decision on the claim."  A VA 
examination is "necessary" where the evidence, taking into 
consideration all information and lay or medical evidence:  
(1) contains competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the veteran's active military, naval, 
or air service; and (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, given the absence of any competent medical opinions 
establishing a connection between the veteran's present back 
and neck disabilities and symptoms and his active duty 
service, a VA examination is not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Service connection for back disorder is denied.

Service connection for neck disorder is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


